Title: To George Washington from William Livingston, 6 February 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 6 Febry 1777

I am requested by Congress to procure one or more Affidavits on the following Subjects. 1 The Enemy’s Treatment of Prisoners. 2 Their abusing and mangling Persons upon the Field or elsewhere after Surrender. 3 Their Depredations of Property. & 4 Their ill treatment of Women.
With respect to the 2d Point, if I remember right, I understood from Collo. Flower when I was at Morris Town, that he was a Spectator of their Barbarity towards Capt. Neal of the Artillery. If his Affidavit on that Subject or that of any other Gentleman who can prove the Charge

could be ordered to be taken, & transmitted to me, I should esteem it as a particular Favour. Perhaps some Gentlemen about your Excellency’s Person are able to direct me to Witnesses in support of the other Accusations against the Enemy; for my being in this remote Corner of the State where I can have no personal Intercourse with the Gentlemen of the Army renders it extremely difficult for me to execute the Directions of Congress with the Accuracy I could wish, without some such Assistance—This Consideration, will, I hope, apologize for my thus intruding on your time, which I know must be wholly ingrossed by your Attention to our military operations.
